Citation Nr: 1550476	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Basic eligibility for nonservice-connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1976 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In July 2015, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge. A transcript is of record. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's only period of active duty was from March 1976 to February 1977.  He did not serve during a period of war for 90 days or more and was not separated from service due to an adjudicated service-connected disability. 

CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3(a)(3), 3.203 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The Veteran's claim of entitlement to VA non service connected pension benefits is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

The outcome of this case is controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Thus, further consideration of the VCAA is not required.

Law and Analysis

The Veteran contends that he is entitled to a military pension because he was denied his legal rights while in the military. 

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999). 

In this case, the Veteran's DD-214 indicates that he served on active duty in the United States Army from March 12, 1976 to February 25, 1977.  Although it reflects 11 months, and 14 days of active service, he did not serve during a period of war, but rather his active service was all during peacetime.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  There is also no allegation or evidence that he had active service during any other period of time, including a period of war.  Furthermore, the claims folder shows the Veteran was not discharged from service during a period of war with a disability adjudicated as service-connected.  

Because the Veteran's service does not fall during a wartime period, it does not meet the threshold requirement for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

While the Board is very sympathetic toward the Veteran, it is bound by the law in this matter.  The pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  Therefore, his appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

ORDER

Entitlement to nonservice-connected pension benefits is denied.

REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their origins during military service.  Although he was not diagnosed as suffering from an actual psychiatric disorder while in the service, he contends that he developed PTSD as a result of constant verbal abuse and harassment during service.  The Veteran reported his commanding officer, W. P., demoralized, humiliated, berated him, and denied him his legal rights as a soldier.  He believed that his commanding officer hated him for "no good reason" and drove him to smoke pot to escape the ugliness directed at him.  He reported that his words traumatized him, destroyed his self-esteem and scared him into making a poor decision to accept an offer of an under honorable conditions discharge.  See Notice of Disagreement, received on April 26, 2011.  As such, he believes that service connection should be granted.  

Review of his service personnel records and DD 214 reveals that the Veteran did not have any foreign or combat service.  He served in the Army from March 12, 1976 to February 25, 1977, during which time his military occupational specialty was medical specialist.  The records show he was discharged under honorable conditions for his failure to meet acceptable standards for continued military service.  The records also indicate a failure to go at the time prescribed to his appointed place of duty in May 1976, and not checking with his NCOIC before leaving in October and November of 1976, in addition to possession of marijuana in August 1976 and January 1977, resulting in two Article 15s.  The records show the Veteran acknowledged the proposed discharge and voluntarily consented to the discharge.  

Presently the medical evidence of record reflects several pertinent diagnoses including depression related to chronic physical pain of the spine with sciatica, PTSD, and marijuana dependence.  Review of the Social Security Administration records shows the Veteran was found to be disabled due to severe degenerative disc disease of the lumbar and cervical spine and that he was no longer able to physically work as a carpenter due to these disabilities.  

The Veteran has not been afforded any VA medical examination with respect to this issue.  As such, the Board finds that the claim must be remanded for an appropriate medical examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 -09 (March 19, 2015); 79 Fed. Reg. 45093 -99 (August 4, 2014).  This appeal was certified to the Board in April 2015 and thus, the provisions of DSM-V are for application.  See VA Form 8, Certification of Appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an additional Veterans Claims Assistance Act of 2000 (VCAA) notice with regard to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  This notice should explain the evidence necessary to corroborate an in-service stressor to support a claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  

2.  The Veteran's July 2015 hearing testimony provides a detailed description of his claimed in-service stressors.  However he should be advised that he may submit a statement from his warrant officer identified in his July 2015 testimony and the Master Sergeant referenced in his April 2011 notice of disagreement and any other persons who have knowledge of the assault to submit statements concerning the verbal assault/harassment.

3.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran that are not already in the file.

4.  Then, schedule the Veteran for appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the examination report.  

Based on a personal interview and comprehensive review of the claims file the examiner should determine whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD and whether such diagnosis is the result of any sufficiently corroborated in-service personal trauma, including the Veteran's purported in-service stressor pertaining to verbal assault/harassment.  In answering this question, the examiner is directed to the Veteran's service treatment and personnel records, for evidence of a reduction in efficiency, problems with authority figures, behavior changes, or signs or symptoms which would suggest that the Veteran was personally assaulted in service.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to personal assault in service, the examiner should explain why.

For each currently diagnosed acquired psychiatric disorder other than PTSD the examiner should express an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such psychiatric disorder is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is in any other way causally related to military service.  If any currently diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of psychiatric symptoms during and since service.  He/she is also advised that the Veteran is considered competent to report his symptoms, and that his assertions of continuity of psychiatric problems since service should be considered in formulating the requested opinion.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

5.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the matter should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


